Servers, J.,
dissentmg. — The statute provides: “The personal property of the deceased not necessary for the payment of debts, nor otherwise disposed of as hereinbefore provided, shall be distributed to the same persons and in the same proportions as though it were .real estate.” Bev., § 2422; Code, § 2436.
It is important to ascertain what personal property has been “ otherwise disposed of as before provided ” in the statute. The provision is that “ any person of full age and sound mind may dispose by will of all his property except what is .sufficient to pay his debts, or what is allowed as a homestead, or otherwise given by law as privileged property, to his wife and family.” Bev., § 2309; Code, § 2322.
The personal property that is “privileged” is that contemplated in Bev., §§ 2361, 2370 and 2403; Code, §§ 2371, 2375 and 2419. This was ruled In the Matter of the Estate of Jacob Davis, 36 Iowa, 24. This ease was decided under the Bevision, but there is no substantial difference between it and the Code, as will appear upon a comparison of the sections above referred to. “ If the intestate leaves no issue, the .one-half of his estate shall go'to his wife.” Bev., § 2495; Code, § 2455, This includes both real and personal property, but does not apply or control the rights of any one if there is a will whereby all the property of the deceased has been devised to other persons than the widow. In such ease she can only take one-tliird of the real estate. Linton v. Crosby, 54 Iowa, 478. There was no controversy in the case cited in relation to personal property, but the case clearly holds that the meaning of the words “distributive share” as *469used in the statute in defining the rights of the widow in the absence of a will, does not include more than one-third of the real estate, or what at common law was recognized as her dower, as modified by statute, in so far as the same is thereby made a fee simple estate. This definition dr construction of the same “distributive share” should be held applicable to personalty, and as the widow has no dower right therein, the husband can dispose of the whole by will. It follows, I think, when the Code, § 2452, declares the widow’s share cannot be affected by a will, it means the share above mentioned, that is, one-third of the real estate, and this is not enlarged by section 2436, or any other section of the Code.
Section 2437 of the Code applies without doubt to personal property, but it cannot affect the question under consideration, because when there is no will the widow is clearly entitled to a share of the personalty, and section 2441 evidently, I think, refers to real estate only.
The mistake in the foregoing opinion, it seems to me, is the conclusion that the rights of the widow were enlarged, by the Code. The primary object in substituting “distributive share ” was to get rid of the word “ dower.” As applied to the case in hand, such was the only object in making the change. This, I think, is apparent from the report of the Code commissioners. The judgment of the Circuit Court should be reversed.
Justice Day unites with this dissent.